DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species A -- FIG. 2a, directed towards a slidable assembly which uses a linearly extendable member (10) in the form of a hydraulic or pneumatic actuator.
Species B -- FIG. 2b, directed towards a slidable assembly which uses a linearly extendable member in the form of a rod (3) which is manually actuated via a crank handle (8).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species at least for the reasons provided in the above descriptions.  In addition, these species are not obvious variants of each other based on the current record.

Note that regardless of whether Species A or B is elected, a further species election is required.
Specifically, this application contains claims directed to the following patentably distinct species: 
Species 1 – FIGS. 5a and 5b, directed towards a slidable assembly which has rails (36) and joists (43) with tongue and groove slide (31 and 46) and 
Species 2 – FIGS. 5c and 5d, directed towards a slidable assembly which has rails (36) and joists (43) with a groove (31 and 33 in FIG. 5c and 44 and 46 in FIG. 5d) and a guide surface (46 in FIG. 5c and 31 in FIG. 5d) which spans the entire width of the (joist 43 in FIG. 5c and rail 36 in FIG. 5d).
Species 3 – FIG. 5e, directed towards a slidable assembly which has rails (36) and joists (43) with tongue and groove slide (31 and 46) and outwardly slanted guide (33 and 44) surfaces.
Species 4 – FIG. 5f, directed towards a slidable assembly which has rails (36) and joists (43) with tongue and groove slide (31 and 46) and inwardly slanted guide (33 and 44) surfaces which lock the rails (36) to the joists (43).
Species 5 – FIGS. 5g and 5h, directed towards a slidable assembly which has rails (36) and joists (43) with arcuate surfaces (33 and 44) and each rail (36) and joist (43) has a portion which extends horizontally from the arcuate surfaces (33 and 44).
Species 6 – FIGS. 5i and 5j, directed towards a slidable assembly which has rails (36) and joists (43) with arcuate surfaces (not labeled) and no portion which extends horizontally from the arcuate surfaces (not labeled).
Species 7 – FIGS. 6a and 6b, directed towards a slidable assembly which has rails (36) and joists (43) with slide surfaces (not labeled) with at least one runnel (47) and no guide surfaces.

Species 9 – FIG. 7b, directed towards a slidable assembly which has rails (36) with a ridge (33) and a wheel (52) with guide surfaces (44a) formed in a groove of the wheel (52).

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species at least for the reasons provided in the above descriptions.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, as best understood, claim 1 may be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649